Name: Council Decision (EU) 2015/397 of 5 March 2015 establishing the position to be adopted on behalf of the European Union in the relevant Committees of the United Nations Economic Commission for Europe as regards the proposals for amendments to UN Regulations Nos 3, 7, 13, 19, 23, 37, 38, 41, 43, 45, 48, 50, 51, 53, 55, 59, 75, 78, 86, 98, 99, 106, 107, 110, 112, 113, 117, 119, 123, 128, 129, on Amendment 2 to UN GTR No 3 with regard to motorcycle braking, and on Amendment 3 to UN GTR No 4 with regard to the Worldwide Heavy-Duty Certification procedure
 Type: Decision
 Subject Matter: technology and technical regulations;  United Nations;  organisation of transport;  land transport
 Date Published: 2015-03-11

 11.3.2015 EN Official Journal of the European Union L 66/12 COUNCIL DECISION (EU) 2015/397 of 5 March 2015 establishing the position to be adopted on behalf of the European Union in the relevant Committees of the United Nations Economic Commission for Europe as regards the proposals for amendments to UN Regulations Nos 3, 7, 13, 19, 23, 37, 38, 41, 43, 45, 48, 50, 51, 53, 55, 59, 75, 78, 86, 98, 99, 106, 107, 110, 112, 113, 117, 119, 123, 128, 129, on Amendment 2 to UN GTR No 3 with regard to motorcycle braking, and on Amendment 3 to UN GTR No 4 with regard to the Worldwide Heavy-Duty Certification procedure THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 114, in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) In accordance with Council Decision 97/836/EC (1), the Union acceded to the Agreement of the United Nations Economic Commission for Europe (UNECE) concerning the adoption of uniform technical prescriptions for wheeled vehicles, equipment and parts which can be fitted to and/or be used on wheeled vehicles and the conditions for reciprocal recognition of approvals granted on the basis of these prescriptions (Revised 1958 Agreement). (2) In accordance with Council Decision 2000/125/EC (2), the Union acceded to the Agreement concerning the establishing of global technical regulations for wheeled vehicles, equipment and parts which can be fitted and/or be used on wheeled vehicles (Parallel Agreement). (3) Directive 2007/46/EC of the European Parliament and of the Council (3) replaced the approval systems of the Member States with a Union approval procedure and established a harmonised framework containing administrative provisions and general technical requirements for all new vehicles, systems, components and separate technical units. That Directive incorporated UN regulations in the EU type-approval system, either as requirements for type-approval or as alternatives to Union legislation. Since the adoption of that Directive, UN regulations have increasingly replaced Union legislation in the framework of the EU type-approval. (4) In the light of experience and technical developments, the requirements relating to certain elements or features covered by UN Regulations Nos 3, 7, 13, 19, 23, 37, 38, 41, 43, 45, 48, 50, 51, 53, 55, 59, 75, 78, 86, 98, 99, 106, 107, 110, 112, 113, 117, 119, 123, 128, 129, by UN GTR No 3 with regard to motorcycle braking, and by UN GTR No 4 with regard to the Worldwide Heavy-Duty Certification procedure, need to be adapted. (5) It is therefore necessary to establish the position to be adopted on the Union's behalf in the Administrative Committee of the Revised 1958 Agreement and in the Executive Committee of the Parallel Agreement, as regards the adoption of those UN acts, HAS ADOPTED THIS DECISION: Article 1 The position to be adopted on behalf of the Union in the Administrative Committee of the Revised 1958 Agreement and in the Executive Committee of the Parallel Agreement on 10 to 13 March 2015 shall be to vote in favour of the UN acts listed in the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 5 March 2015. For the Council The President D. REIZNIECE-OZOLA (1) Council Decision 97/836/EC of 27 November 1997 with a view to accession by the European Community to the Agreement of the United Nations Economic Commission for Europe concerning the adoption of uniform technical prescriptions for wheeled vehicles, equipment and parts which can be fitted to and/or be used on wheeled vehicles and the conditions for reciprocal recognition of approvals granted on the basis of these prescriptions (Revised 1958 Agreement) (OJ L 346, 17.12.1997, p. 78). (2) Council Decision 2000/125/EC of 31 January 2000 concerning the conclusion of the Agreement concerning the establishing of global technical regulations for wheeled vehicles, equipment and parts which can be fitted and/or be used on wheeled vehicles (Parallel Agreement) (OJ L 35, 10.2.2000, p. 12). (3) Directive 2007/46/EC of the European Parliament and of the Council of 5 September 2007 establishing a framework for the approval of motor vehicles and their trailers, and of systems, components and separate technical units intended for such vehicles (Framework Directive) (OJ L 263, 9.10.2007, p. 1). ANNEX Proposal for Supplement 16 to the 02 series of amendments to Regulation No 3 (Retro-reflecting devices) ECE/TRANS/WP.29/2015/14 Proposal for Supplement 24 to the 02 series of amendments to Regulation No 7 (Position, stop and end-outline lamps) ECE/TRANS/WP.29/2015/15 Proposal for Supplement 13 to the 11 series of amendments to Regulation No 13 (Heavy vehicle braking) ECE/TRANS/WP.29/2015/6 Proposal for Supplement 8 to the 04 series of amendments to Regulation No 19 (Front fog lamps) ECE/TRANS/WP.29/2015/16 Proposal for Supplement 20 to Regulation No 23 (Reversing lamps) ECE/TRANS/WP.29/2015/17 Proposal for Supplement 44 to the 03 series of amendments to Regulation No 37 (Filament lamps) ECE/TRANS/WP.29/2015/18 Proposal for Supplement 17 to Regulation No 38 (Rear fog lamps) ECE/TRANS/WP.29/2015/19 Proposal for Supplement 2 to the 04 series of amendments to Regulation No 41 (Noise emissions of motorcycles) ECE/TRANS/WP.29/2015/2 Proposal for Supplement 4 to the 01 series of amendments to Regulation No 43 (Safety glazings) ECE/TRANS/WP.29/2015/11 Corrigendum 5 to Revision 3 of Regulation No 43 (Safety glazings) ECE/TRANS/WP.29/2015/34 Proposal for Supplement 9 to the 01 series of amendments to Regulation No 45 (Headlamp cleaners) ECE/TRANS/WP.29/2015/20 Proposal for Supplement 6 to the 06 series of amendments to Regulation No 48 (Installation of lighting and light-signalling devices) ECE/TRANS/WP.29/2015/21 ECE/TRANS/WP.29/2015/21/Corr.1 Proposal for Supplement 8 to the 05 series of amendments to Regulation No 48 (Installation of lighting and light-signalling devices) ECE/TRANS/WP.29/2015/22 ECE/TRANS/WP.29/2015/22/Corr.1 Proposal for Supplement 15 to the 04 series of amendments to Regulation No 48 (Installation of lighting and light-signalling devices) ECE/TRANS/WP.29/2015/23 ECE/TRANS/WP.29/2015/23/Corr.1 Proposal for Supplement 17 to Regulation No 50 (Position, stop, direction indicator lamps for mopeds and motorcycles) ECE/TRANS/WP.29/2015/24 Proposal for the 03 series of amendments to Regulation No 51 (Noise of M and N categories of vehicles) ECE/TRANS/WP.29/2015/3 Proposal for supplement 15 to the 01 series of amendments to Regulation No 53 (Installation of lighting and light-signalling devices for L3 vehicles) ECE/TRANS/WP.29/2015/25 ECE/TRANS/WP.29/2015/25/Corr.1 ECE/TRANS/WP.29/2015/25/Corr.2 Proposal for Supplement 4 to the 01 series of amendments to Regulation No 55 (Mechanical couplings) ECE/TRANS/WP.29/2015/7 Proposal for the 02 series of amendments to Regulation No 59 (Replacement silencing systems) ECE/TRANS/WP.29/2015/4 Proposal for Supplement 15 to Regulation No 75 (Tyres for motorcycles/mopeds) ECE/TRANS/WP.29/2015/8 Proposal for Supplement 2 to the 03 series of amendments to Regulation No 78 (Braking of category L vehicles) ECE/TRANS/WP.29/2015/9 Proposal for Supplement 6 to Regulation No 86 (Installation of lighting and light-signalling devices for agricultural tractors) ECE/TRANS/WP.29/2015/26 Proposal for Supplement 6 to the 01 series of amendments to Regulation No 98 (Headlamps with gas-discharge light sources) ECE/TRANS/WP.29/2015/27 Proposal for Supplement 10 to Regulation No 99 (Gas discharge light sources) ECE/TRANS/WP.29/2015/28 Proposal for Supplement 12 of amendments to Regulation No 106 (Tyres for agricultural vehicles) ECE/TRANS/WP.29/2015/10 Proposal for Supplement 2 to the 06 series of amendments to Regulation No 107 (M2 and M3 vehicles) ECE/TRANS/WP.29/2014/77 Proposal for Supplement 3 to the 05 series of amendments to Regulation No 107 (M2 and M3 vehicles) ECE/TRANS/WP.29/2015/12 Proposal for Supplement 3 to the 06 series of amendments to Regulation No 107 (M2 and M3 vehicles) ECE/TRANS/WP.29/2015/44 Proposal for Supplement 3 to the 01 series of amendments to the Regulation No 110 (CNG/LNG vehicles) ECE/TRANS/WP.29/2015/13 Proposal for Supplement 6 to the 01 series of amendments to Regulation No 112 (Headlamps emitting an asymmetrical passing-beam) ECE/TRANS/WP.29/2015/29 Proposal for Supplement 5 to the 01 series of amendments to Regulation No 113 (Headlamps emitting a symmetrical passing-beam) ECE/TRANS/WP.29/2015/30 Proposal for Supplement 7 to the 02 series of amendments to Regulation No 117 (Tyres, rolling resistance, rolling noise and wet grip) ECE/TRANS/WP.29/2015/5 Proposal for Supplement 4 to the 01 series of amendments to Regulation No 119 (Cornering lamps) ECE/TRANS/WP.29/2015/31 Proposal for Supplement 7 to the 01 series of amendments to Regulation No 123 (Adaptive Front lighting Systems (AFS)) ECE/TRANS/WP.29/2015/32 Proposal for Supplement 4 to Regulation No 128 (LED light sources) ECE/TRANS/WP.29/2015/33 ECE/TRANS/WP.29/2015/33/Corr.1 Proposal for Supplement 4 to Regulation No 129 (Enhanced Child Restraint System) ECE/TRANS/WP.29/2015/43 Amendment 2 to global technical Regulation No 3 (Motorcycle braking) ECE/TRANS/WP.29/2015/38 ECE/TRANS/WP.29/2015/39 ECE/TRANS/WP.29/AC.3/37 Amendment 3 to global technical Regulation No 4 (Worldwide Heavy-Duty Certification procedure (WHDC)) ECE/TRANS/WP.29/2014/84 ECE/TRANS/WP.29/2014/85 ECE/TRANS/WP.29/AC.3/29 ECE/TRANS/WP.29/AC.3/38